             Case 3:20-cv-05789-JCC Document 13 Filed 10/02/20 Page 1 of 4



 1                                                    THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9

10   PORT OF OLYMPIA,                                      IN ADMIRALTY
11                         Plaintiff,                      Case No. 3:20−cv−05789−JCC
12   v.                                                    DECLARATION OF MOLLY J. HENRY
                                                           SUPPORTING MOTION FOR DEFAULT
13   M/V THE DREAM f/k/a EVERGREEN                         AND DEFAULT JUDGMENT
     STATE and JONES GLOBAL
14   INVESTMENT LLC,
15                         Defendants.
16            Molly J. Henry declares as follows under the penalty of perjury of the laws of the

17   United States of America:

18            1.       I am an attorney of record for Plaintiff Port of Olympia (“Port” or “Plaintiff”)

19   in the above matter. I am over the age of eighteen (18) and am otherwise competent to testify

20   to the facts stated herein. I make this declaration based upon personal knowledge.

21            2.       Prior to filing the Verified Complaint in this action, my office obtained a

22   certified Certificate of Documentation and an Abstract of Title for the Vessel from the

23   United States Coast Guard. True and correct copies of the Certificate of Documentation and

24   Abstract of Title, as received from the U.S. Coast Guard, are attached hereto as Exhibit A.

25            3.       The Port filed a Verified Complaint seeking arrest of the Vessel to satisfy the

26   Port’s maritime lien on August 6, 2020, but asked that the warrant be held in abeyance while
                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
      DECLARATION OF MOLLY J. HENRY SUPPORTING                                     Attorneys at Law
                                                                              1420 5th Avenue, Suite 3400
      MOTION FOR DEFAULT - 1                                                    Seattle, WA 98101-4010
                                                                                     Telephone: 206-622-1711

     PDX\136699\256189\MJHE\29005440.1
             Case 3:20-cv-05789-JCC Document 13 Filed 10/02/20 Page 2 of 4



 1   the Port worked cooperatively with Vessel owner Jones Global (though its counsel) to try
 2   and arrange a private sale that would benefit all parties.
 3             4.      In exchange for the Port’s cooperation and abeyance of the arrest action,
 4   Jones Global agreed that if the anticipated private sale fell through, it would not oppose the
 5   Port’s efforts to seek an expedited sale through the Court. A true and correct copy of an
 6   email exchange I had with counsel for Jones Global laying out the specific terms of our
 7   agreement is attached hereto as Exhibit B. Specifically, Jones Global agreed that it would
 8   pay the Port $10,000 on or around August 10, obtain acceptable insurance on the Vessel by
 9   August 19, remove the ferry from the Port’s dock no later than September 15, and pay the
10   remainder of a negotiated lien by that same date.
11             5.      Jones Global failed to meet any of the agreed deadlines. It never paid the Port
12   anything, the Vessel remains uninsured, and the Vessel continues to occupy the Port’s berth.
13             6.      I informed Jones Global’s counsel, Shawn Griggs, that the Port would be
14   forced to move forward with the arrest action. Mr. Griggs informed me that he did not
15   intend to appear in the action and that it was his understanding that his client would not
16   appear either. He indicated that he was “in the process” of ending his relationship with Jones
17   Global.
18             7.      On September 15, 2020, the US Marshal arrested the Vessel pursuant to a
19   warrant issued by this Court, and immediately tendered custody of the Vessel to the
20   Substitute Custodian. That same day, I emailed counsel for the Jones Global, Shawn Griggs,
21   and alerted him to the arrest. In that email, I told Mr. Griggs that we were placing copies of
22   the Complaint and Warrant in the mail to both him and his client, Jones Global, and further
23   advised “I would be grateful if you could let me know if we should communicate further
24   with you on this matter. I understand that you will not be making an appearance and that it is
25   your understanding that Mr. Jones will not be making an appearance either.” Mr. Griggs
26   never responded to my email in any way.
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      DECLARATION OF MOLLY J. HENRY SUPPORTING                                        Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      MOTION FOR DEFAULT - 2                                                       Seattle, WA 98101-4010
                                                                                  Telephone: 206-622-1711

     PDX\136699\256189\MJHE\29005440.1
             Case 3:20-cv-05789-JCC Document 13 Filed 10/02/20 Page 3 of 4



 1            8.       On September 16, 2020, the Port published notice of the arrest and action in
 2   the Seattle Daily Journal of Commerce, as required by LAR 125. A true and correct copy of
 3   the published notice is attached hereto as Exhibit C.
 4            9.       Also on September 16, 2020, pursuant to LAR 130, my office provided notice
 5   of the arrest to all interested parties listed in the Vessel’s Certificate of Documentation and
 6   Abstract of Title, and to Mr. Griggs, by sending copies of the Verified Complaint and
 7   Warrant of Arrest to the following parties via certified mail, return receipt requested:
 8                          Jones Global Investment LLC
                            2615 Maggiore Circle
 9                          Kissimmee, FL 34746-3459
10                          Captain Vic’s Marine Services, LLC
                            1210 22nd St. SE
11                          Puyallup, WA 98372
12                          Rudolf Oppermann
                            1906 199th Pl. SW
13                          Lynnwood, WA 98036-7045
14                          Tyee Marina LLC
                            5618 Marine View Dr.
15                          Tacoma, WA 98422-2703
16                          Arthur J. Gallagher & Co.
                            12444 Powerscourt Drive
17                          St. Louis, MO 63131
18                          Shawn Griggs
                            1818 Westlake Ave N, Ste 423
19                          Seattle, WA 98109-2707
20            Tracking results for the mailed notices are attached hereto as Exhibit D.
21            10.      With the exception of the notices sent to Jones Global and its counsel Shawn
22   Griggs, all notices were delivered. The notice for Jones Global was returned because the
23   address was not valid and/or Jones Global was no longer in business. Mr. Grigg’s notice
24   continues to be held for pickup.
25

26
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      DECLARATION OF MOLLY J. HENRY SUPPORTING                                        Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      MOTION FOR DEFAULT - 3                                                       Seattle, WA 98101-4010
                                                                                  Telephone: 206-622-1711

     PDX\136699\256189\MJHE\29005440.1
             Case 3:20-cv-05789-JCC Document 13 Filed 10/02/20 Page 4 of 4



 1            11.      On September 21, 2020, I again emailed Jones Global’s attorney Shawn
 2   Griggs and asked him to acknowledge receipt of notice of the arrest. Mr. Griggs has not
 3   responded in any way.
 4            12.      Pursuant to Supp. Adm. R. C(6), more than 14 days have passed since notice
 5   of the arrest was published and no one has filed any statement of interest in the Vessel. No
 6   one has appeared or contacted the Port to express an interest in the Vessel.
 7

 8            Dated this 2nd day of October, 2020 at Seattle, Washington.
 9

10                                                 /s/ Molly J. Henry
                                                   Molly J. Henry, WSBA #40818
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      DECLARATION OF MOLLY J. HENRY SUPPORTING                                       Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      MOTION FOR DEFAULT - 4                                                      Seattle, WA 98101-4010
                                                                                 Telephone: 206-622-1711

     PDX\136699\256189\MJHE\29005440.1
